 Case 4:18-cr-40035-JPG Document 61 Filed 08/19/21 Page 1 of 1 Page ID #188




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                         No. 18-cr-40035-JPG

 JUSTIN M. BRAY,

                Defendants.

                                MEMORANDUM AND ORDER

       This matter Comes before the court on a May 14, 2021, letter from defendant Justin M.

Bray, which the Court has construed as a motion for a sentence reduction (Doc. 60). Bray

complains of the calculation of sentence credit for time served on state charges for which the

sentence was to run concurrent with Bray’s federal sentence.

       The proper mechanism for Bray’s complaint is not in the sentencing court but via a

petition under 28 U.S.C. § 2241 filed against his custodian in the district in which he is

incarcerated after he has exhausted his administrative remedies. See Setser v. United States, 566

U.S. 231, 244 (2012); Preiser v. Rodriguez, 411 U.S. 475, 487 (1973); United States v. Walker,

917 F.3d 989, 994 (7th Cir. 2019) (noting inmate may challenge the computation of his sentence

by a § 2241 petition after first seeking relief through the BOP’s administrative procedures).

Accordingly, the Court DENIES Bray’s motion without prejudice (Doc. 60) and DIRECTS

the Clerk of Court to send him a § 2241 petition form.

IT IS SO ORDERED.
DATED: August 18, 2021

                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE
